Citation Nr: 1625525	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-31 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence exists to reopen a claim for service connection of the Veteran's right knee disorder.

2. Entitlement to a rating in excess of 10 percent for the Veteran's left shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 2002 to November 2002, as well as from March 2003 to August 2004 and from May 2007 to June 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted above, this case was initially adjudicated by the AOJ in June 2011.  The Veteran subsequently submitted a notice of disagreement with that decision in May 2012, and he was issued a statement of the case.  After receiving this statement of the case, the Veteran perfected his appeal through the submission of a Form 9 Substantive Appeal in October 2012.  On this form, the Veteran indicated that he would like to have a hearing before a member of the Board at a local VA RO.

The Veteran's hearing before the undersigned was scheduled for May 24, 2016, and the Veteran received notification of that appointment.  The Veteran did not appear at the scheduled hearing, and he requested in a telephone call to the RO that the hearing be rescheduled.    

Under 38 C.F.R. § 20.704(d), when an appellant fails to appear for a hearing, a motion for a new hearing date may be granted, so long as there is evidence to indicate that the appellant failed to appear for good cause, which could not have been anticipated in an earlier request for rescheduling.  This provision also states that only the Board member who would have held the prior hearing may decide whether the requirements for a new hearing date have been met.

With that in mind, the Board notes that the claims file contains a record of a telephone call placed by the Veteran to the RO on the morning of May 24, 2016, the morning of the hearing.  This record indicates that the Veteran telephoned the RO to inform them that his medications had recently been changed, and he was not able to drive the distance to the RO at that time in order to have his hearing.  It was for that reason that the Veteran requested that his hearing be rescheduled.  

On these facts, the Board finds that good cause has been shown for the Veteran's failure to appear.  Moreover, given that the Veteran's medications had recently been changed, the Board finds that the Veteran could not have reasonably provided additional notice of his need to reschedule the hearing.  Therefore, the Veteran's hearing should be rescheduled by the RO, and so a remand is necessary in this case to afford the Veteran with another opportunity to have a hearing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an in-person hearing with a member of the Board at the next available time at the Muskogee RO.

2. Provide the Veteran with adequate notice of the scheduled date of his hearing, and ensure that this notice is reflected in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




